In the Missouri Court of Appeals
                        Eastern District
                                                 DIVISION FOUR

DR. PATT MCGUIRE,                                            )         No. ED106860
                                                             )
                             Appellant,                      )
                                                             )
vs.                                                          )         Appeal from the Circuit Court
                                                             )         of St. Louis County
JERRY EDWARDS,                                               )
SCOTT BRIETE,                                                )
ST. LOUIS COUNTY,                                            )
STATE OF MISSOURI,                                           )         Honorable Joseph L. Walsh III
OFFICE OF THE STATE COURT                                    )
ADMINISTRATOR, and                                           )
GENEVIEVE FRANK,                                             )
                                                             )
                             Respondents.                    )         FILED: April 2, 2019

                                                        Introduction

           Dr. Patt McGuire (“Dr. McGuire”) appeals from the circuit court’s dismissal of her

amended petition regarding a clerical error on Case.net for failure to state a claim. We dismiss

Dr. McGuire’s appeal for failure to comply with the mandatory appellate briefing standards of

Rule 84.04. 1 Even had Dr. McGuire’s brief complied with the requirements of Rule 84.04, her

amended petition creates no cognizable legal cause of action and is thus meritless.




1
    All Rule references are to Mo. R. Civ. P. (2017).
                                     Factual and Procedural History

        Dr. McGuire filed an employment discrimination claim against her former employer.

During the course of her suit, Dr. McGuire noticed when she looked at Case.net online that the

system had removed two of the defendants on her case (“the Change”). 2 Specifically, after the

Change, Case.net showed that two parties had an “end date” of November 21, 2017 and showed

the “party end reason” as “Party Released/Ended.”

        Dr. McGuire sought to speak about the Change with the judge assigned to her

employment discrimination case. The judge’s clerk (“Clerk”) attempted to answer Dr.

McGuire’s questions regarding the Change on Case.net. Clerk stated that she was unfamiliar

with the Change and asked Dr. McGuire to wait while Clerk spoke with the judge. After a few

minutes, Clerk returned to Dr. McGuire and told her “the judge said he did not do that.” Dr.

McGuire requested that Clerk ask a manager how and why the Change appeared on Case.net.

Clerk sent Dr. McGuire to the Circuit Clerk’s Office. Once there, Dr. McGuire insisted on

speaking with the lead manager. However, he was unavailable at the time.

        The following day, Dr. McGuire returned to the Circuit Clerk’s Office. Jerry Edwards

(“Edwards”), the director of the Circuit Clerk’s Office, assisted Dr. McGuire. Edwards reviewed

Case.net and corrected the Change to reflect that no party had been formally dismissed from Dr.

McGuire’s employment discrimination case. Dr. McGuire asked how the Change occurred and

who changed the information, among other questions. Edwards was unable to answer and

referred Dr. McGuire to the legal department. The Change was viewable on Case.net for a total

of six days.



2
 Case.net is Missouri’s automated case record service. Johnson v. McCullough, 306 S.W.3d 551, 555 (Mo. banc
2010). Case.net is accessible using the following web address: https://www.courts.mo.gov/casenet. CASE.NET,
https://www.courts.mo.gov/casenet (last visited Mar. 22, 2019).

                                                      2
        Dr. McGuire then filed a claim against Edwards and St. Louis County for tampering,

asserting claims under 42 U.S.C. § 1983. Dr. McGuire sought $35,000,000 in compensatory

damages and another $35,000,000 in punitive damages. Edwards removed the case to the United

States District Court for the Eastern District of Missouri. McGuire v. Edwards, No. 4:18-CV-71

CAS, 2018 WL 783064 (E.D. Mo. Feb. 8, 2018). The United States District Court remanded the

case to St. Louis County because even though Dr. McGuire asserted a claim under 42 U.S.C. §

1983, her “claims [were] so completely devoid of merit as to not involve a federal controversy.”

Id. After the case was remanded to St. Louis County, Dr. McGuire filed an amended petition,

asserting claims against Edwards, Scott Briete—Edwards’s immediate supervisor— the State of

Missouri, St. Louis County, and the Office of the State Court Administrator (collectively,

“Respondents”). Respondents moved to dismiss Dr. McGuire’s petition for failure to state a

claim. The circuit court granted Respondents’ motion and dismissed Dr. McGuire’s petition

with prejudice. Dr. McGuire now appeals.

                                          Standard of Review

        We review a trial court’s grant of a motion to dismiss de novo. Metro. St. Louis Sewer

Dist. v. City of Bellefontaine Neighbors, 476 S.W.3d 913, 915 (Mo. banc 2016) (quoting Lynch

v. Lynch, 260 S.W.3d 834, 836 (Mo. banc 2008)). We “treat[] the facts contained in the petition

as true and in the light most favorable to the plaintiff.” Id. Further, “[i]f the petition sets forth

any set of facts that, if proven, would entitle the plaintiff[] to relief, then the petition states a

claim.” Id.

        A motion to dismiss for failure to state a claim tests the adequacy of a plaintiff’s
        petition. When considering whether a petition fails to state a claim upon which
        relief can be granted, this Court must accept all properly pleaded facts as true,
        giving the pleadings their broadest intendment, and construe all allegations
        favorably to the pleader. The Court reviews the petition to see if the facts alleged,
        given their broadest intendment, meet the elements of a cause of action that is
        recognized or that might be adopted.
                                                    3
Pet. v. Wady Indus., 489 S.W.3d 784, 789 (Mo. banc 2016) (internal quotations omitted).

                                              Discussion

I.      Dr. McGuire Submitted an Insufficient Appellate Brief under Rule 84.04.

        Dr. McGuire is a pro se appellant. We hold pro se appellants to the same standards as

attorneys, including considerations for compliance with Supreme Court of Missouri Rules. See

Carlisle v. Rainbow Connection, Inc., 300 S.W.3d 583, 584 (Mo. App. E.D. 2009). Although

“[w]e are mindful of the problems that a pro se litigant faces[,] . . . judicial impartiality, judicial

economy, and fairness to all parties necessitate that we do not grant a pro se appellant

preferential treatment with regard to complying with the rules of appellate procedure.” Id. at

584–85; Midtown Home Improvements, Inc. v. Taylor, No. ED106721, 2019 WL 1029609, at *2

(Mo. App. E.D. Mar. 5, 2019). Under the clear mandate of Rule 84.04, “[w]hile we prefer,

whenever possible, to dispose of a case on the merits, we must dismiss the appeal if the

deficiencies in the brief are such that no claims are preserved for appellate review.” Taylor,

2019 WL 1029609, at *5 (citing Hamilton v. Archer, 545 S.W.3d 377, 379 (Mo. App. E.D.

2018)); see also Carden v. Mo. Intergovernmental Risk Mgmt. Ass’n, 258 S.W.3d 547, 557 (Mo.

App. S.D. 2008) (“This [C]ourt is under no obligation to review briefs which do not conform to

the rules of procedure.”).

        An appellate brief must contain:

        1) a detailed table of contents and an alphabetically-arranged table of cases and
        other authorities cited, all with corresponding page references, 2) a concise
        statement of the jurisdictional grounds, 3) a statement of facts, 4) a “Point Relied
        On” for each issue on appeal, 5) an argument that substantially follows the
        corresponding “Point Relied On,” and 6) a statement of the precise relief sought.

Porter v. Div. of Emp’t Sec., 310 S.W.3d 295, 296 (Mo. App. E.D. 2010); Rule 84.04(a). As an

appellate court, we should not speculate as to the parameters of the appellant’s argument because



                                                   4
doing so would improperly cast the court in the role of the appellant’s advocate. Porter, 310
S.W.3d at 296.

       Dr. McGuire’s appellate brief violates Rule 84.04 in several respects, leaving nothing for

appellate review. See Carden, 258 S.W.3d at 557.

       Beginning with Dr. McGuire’s jurisdictional statement, her brief is insufficient under

Rule 84.04. See Taylor, 2019 WL 1029609, at *2. A jurisdictional statement must “set forth

sufficient factual data to demonstrate the applicability of the particular provision or provisions of

article V, section 3 of the [Missouri] Constitution upon which jurisdiction is sought to be

predicated.” Rule 84.04(b). Dr. McGuire’s jurisdictional statement, however, notes only a brief

summary of her original suit. Specifically, the jurisdictional statement provides:

       Appellant’s civil case, filed with the circuit clerk’s office data was intentionally
       tampered with, Section 537-050, RSMo, and hence remained for six (6) days until
       the appellant questioned the falsified data with the active presiding judge clerk on
       the case and management, management without an Order accessed the appellant’s
       case for a second time, without authorization and made further changes.

The jurisdictional statement does not refer to the constitutional basis for this Court’s jurisdiction.

Unifund CCR Partners v. Myers, 563 S.W.3d 740, 742 (Mo. App. E.D. 2018). Instead, Dr.

McGuire’s jurisdictional statement is an argumentative statement of facts. See Porter, 310
S.W.3d at 297. Dr. McGuire’s jurisdictional statement fails to establish this Court’s jurisdiction

and thus merits dismissing the appeal. See Carden, 258 S.W.3d at 554.

       Additionally, although Dr. McGuire included a section entitled “Points on Appeal,” this

section is woefully inadequate under the criteria set forth under Rule 84.04(d). Each of Dr.

McGuire’s points on appeal fail to clearly and concisely state a claim of error. The deficiencies

of Dr. McGuire’s Points on Appeal are exemplified in Point Three:

       The [circuit] court erred in denying Dr. McGuire’s claim to establish the right to
       Accurate Entries because this decision was contrary to Judicial Personnel
       responsibilities, not supported by the substantial evidence and against the weight of
                                                  5
       the evidence in that the [circuit] court misapplied Civil rights law 42 U.S.C. § 1983;
       in imposing the burden upon Dr. McGuire to show the right to hold the defendants
       accountable for with convincing evidence; Dr. McGuire was not allowed to present
       substantial evidence that there were no written Orders for the unauthorized access
       to Dr. McGuire’s employment discrimination case in the [Case.net] System; that
       this point was not allowed to be established by the [circuit] court, not only by the
       not allowing submitted motions to be heard and the ignoring of the detailed
       responsibilities listed in the Missouri Courts Judicial Branch of Government as well
       as by the repeated attempts to bringing the inaccurate entries to the attention of the
       Court by Dr. McGuire; the [circuit] court was presented with evidence one or more
       isolated instances where the defendants are responsible by the right for accurate
       entries because violations were supported by Presiding Judge Dean Paul
       Waldermer at the time of the Tampering (Obstruction of Justice) activities[.]

       Under Rule 84.04(d)(2), “each point relied on must identify the administrative ruling or

action the appellant challenges, provide a concise statement of the legal reasons for the claim on

appeal, and explain why the legal reasons support the claim of error.” Johnson v. Buffalo

Lodging Assocs., 300 S.W.3d 580, 582 (Mo. App. E.D. 2009). Dr. McGuire’s points on appeal

do not identify the action she challenges; concisely state the legal reason for the claim of

reversible error; or explain in summary fashion why those legal reasons support the claim of

reversible error as required by Rule 84.04. Id.; Rule 84.04(d)(2). “Adherence to the rule serves

to notify the opposing party of the precise matters under contention and inform the court of the

issues presented for appeal.” Carden, 258 S.W.3d at 556; Hamilton, 545 S.W.3d at 380. Here,

Dr. McGuire’s points on appeal merely list unrelated statutes and abstract statements of law

which are not logically connected to a particular issue and do not explain a legal reason to

support a claim of reversible error. Dr. McGuire’s points on appeal are defective.

       Lastly, Dr. McGuire’s argument section also fails to comport with Rule 84.04. Rule

84.04(e) requires the argument portion of an appellate brief to:

       “substantially follow the order” set out in the points relied on, restate the point
       relied on at the beginning of any paragraph section discussing such point, include
       a concise statement of the applicable standard of review for each claim of error, and
       advise the court how the facts of the case and principles of law interact.


                                                 6
Davis v. Long, 391 S.W.3d 532, 533 (Mo. App. E.D. 2013); Rule 84.04(e). “If a party does not

support contentions with relevant authority or argument beyond conclusory statements, the point

is deemed abandoned.” Carlisle, 300 S.W.3d at 585.

       The argument section of Dr. McGuire’s brief is interspersed with additional arguments

that do not correspond with her points relied on and contain authority that is erroneously cited in

both substance and form. Further, Dr. McGuire’s arguments are conclusory. Dr. McGuire fails

to explain why, in the context of the case, the law supports a claim of reversible error. Id. at

585–86; Carden, 258 S.W.3d at 557 (“Appellant’s argument should demonstrate how principles

of law and the facts of the case interact.”). Accordingly, Dr. McGuire’s appellate brief fails to

comply with Rule 84.04(e).

       Despite an appellant’s failure to comply with Rule 84.04, we may exercise discretion to

review the appeal when the failure does not substantially prevent meaningful review. Kieffer v.

Gianino, 301 S.W.3d 119, 120 (Mo. App. E.D. 2010). Here, Dr. McGuire’s entire brief is

inadequate. See Rule 84.04. While we prefer to decide cases on the merits, the deficiencies of

Dr. McGuire’s brief prevent meaningful appellate review. See id. We dismiss Dr. McGuire’s

appeal. However, we ex gratia explain below why Dr. McGuire’s appeal lacks merit.

II.    Even if Dr. McGuire’s Appeal Complied with Rule 84.04, Dr. McGuire’s Petition
       Lacks Any Viable Claim for Relief.

       “It is not the function of the appellate court to serve as advocate for any party to an

appeal.” Thummel v. King, 570 S.W.2d 679, 686 (Mo. banc 1978); Wilson v. Carnahan, 25
S.W.3d 664, 667 (Mo. App. W.D. 2000). “As such, we have no duty to search the transcript or

record to discover the facts which substantiate a point on appeal.” Wilson, 25 S.W.3d at 667.

“That is the duty of the parties, not the function of an appellate court.” Id. However, given the

procedural posture of the trial court’s dismissal of Dr. McGuire’s amended petition, we need


                                                  7
only review the facts presented in her amended petition to determine whether she presented any

legal avenue for relief. See Peters, 489 S.W.3d at 789 (“The Court reviews the petition to see if

the facts alleged, given their broadest intendment, meet the elements of a cause of action that is

recognized or that might be adopted.”). Because our review is limited to the amended petition,

we ex gratia review the substance of Dr. McGuire’s appeal.

       A.      Dr. McGuire’s Petition Identifies No Viable Relief under the Statutes Referenced.

       Dr. McGuire refers to the following federal statutes in her amended petition and

associated hearings in reference to her claims: 18 U.S.C. §§ 1029, 1505, 1506, 1512, 1519, 1520;

42 U.S.C. § 1983. Dr. McGuire has acknowledged that the following statutes do not apply: 18

U.S.C. §§ 1512, 1519, and 18 U.S.C. § 1520. Thus, we need not address any claims asserted

under these statutes. In her appellate brief, Dr. McGuire avers that she introduced 18 U.S.C. §§

242, 1030, and 1401 during a hearing to cure the citation errors in her amended petition.

However, our review of a motion to dismiss for failure to state a claim is restricted to only those

facts stated in the petition as formally amended, not any facts raised during a hearing or

elsewhere. See Goodwin v. Goodwin, 583 S.W.2d 559, 559 (Mo. App. E.D. 1979) (“In

reviewing the granting of a motion to dismiss for failure to state a claim on which relief could be

granted, the appellate court is confined to the face of the petition.”); see also City of

Bellefontaine Neighbors, 476 S.W.3d at 915 (“If the petition sets forth any set of facts that, if

proven, would entitle the plaintiff[] to relief, then the petition states a claim.”) (emphasis added).

Dr. McGuire had an opportunity to file a second amended petition in which she could have

pleaded new claims under 18 U.S.C. §§ 242, 1030, and 1401. See Rule 55.33(a) (A trial court

may grant a plaintiff leave to amend its petition after a responsive pleading is filed “by leave of

court or by written consent of the adverse party; and leave shall be freely given when justice so

requires.”). Dr. McGuire did not seek to amend her pleadings to add any claims under these
                                                   8
newly cited statutes. Because Dr. McGuire did not include averments under 18 U.S.C. §§ 242,

1030, or 1401 in her amended motion, we cannot consider these statutes on appeal. See

Goodwin, 583 S.W.2d at 559.

        Turning to the face of her amended petition, first, we address 42 U.S.C. § 1983. The

United States District Court for the Eastern District of Missouri thoroughly analyzed the

application of § 1983 to Dr. McGuire’s petition when the case was removed to the federal court

for potential federal question jurisdiction. McGuire v. Edwards, No. 4:18-CV-71 CAS, 2018
WL 783064 (E.D. Mo. Feb. 8, 2018).

        Section 1983 is a remedial statute, which “is not itself a source of substantive rights,
        but [rather] a method for vindicating federal rights elsewhere conferred.” Albright
        v. Oliver, 510 U.S. 266, 271 (1994) (quoted case omitted). See also Wilson v.
        Spain, 209 F.3d 713, 715 (8th Cir. 2000) (“Section 1983 does not confer substantive
        rights but merely provides a means to vindicate rights conferred by the Constitution
        or laws of the United States.”). To state a claim under 42 U.S.C. § 1983, a plaintiff
        must establish two essential elements: (1) the violation of a right secured by the
        Constitution or laws of the United States, and (2) the alleged deprivation was
        committed by a person acting under color of state law. See West v. Atkins, 487
U.S. 42, 48 (1988).

        [Dr. McGuire’s] petition does not allege the violation of a right secured by the
        United States Constitution or federal law such that she could assert a claim under
        Section 1983. . . . [Dr. McGuire] does not identify which of her constitutional
        rights were violated by these actions, and the Court finds that any claim of a
        constitutional violation based on the facts alleged is wholly insubstantial and
        obviously frivolous, and so completely devoid of merit as not to involve a federal
        controversy.

Id. at *4.

        As properly noted in the federal action, Section 1983 is merely a vehicle for claims

against persons acting under color of law. See West, 487 U.S. at 48; City of Rancho Palos

Verdes v. Abrams, 544 U.S. 113, 119–20 (2005). “[O]ne cannot go into court and claim a

‘violation of § 1983’—for § 1983 by itself does not protect anyone against anything.” Chapman

v. Houston Welfare Rights Org., 441 U.S. 600, 617 (1979). We further note that Dr. McGuire’s


                                                   9
claims against the State of Missouri and OSCA are not cognizable under § 1983 because the

State and its agencies are not “persons” under § 1983. Will v. Mich. Dep’t of State Police, 491
U.S. 58, 69–71 (1989); Williston v. Vasterling, 536 S.W.3d 321, 336 (Mo. App. W.D. 2017).

Regarding the remaining defendants, our review of the amended petition confirms that Dr.

McGuire did not plead violations of any applicable constitutional or statutory rights that would

provide a basis for prosecuting a claim under § 1983.

       Dr. McGuire cites federal criminal statutes 18 U.S.C. §§ 1505 and 1506 as a basis for her

§ 1983 action. Dr. McGuire appears to argue that the inaccurate data on Case.net was a falsified

record in a court proceeding under these federal statutes, and correspondingly, the falsification

by a state or local official acting “under color of state law” necessarily implies the right to sue.

Fatal to Dr. McGuire’s claim is the fact that neither 18 U.S.C. §§ 1505 nor 1506 provides a

private right of action to Dr. McGuire or a basis to pursue any civil proceeding against

Respondents. See Gonzaga Univ. v. Doe, 536 U.S. 273, 286–87 (2002); see also Briand v.

Lavigne, 223 F. Supp. 2d 241, 251–52 (D. Me. 2002) (quoting Cok v. Cosentino, 876 F.2d 1, 2

(1st Cir. 1989)) (“Generally, a private citizen has no authority to initiate a federal criminal

prosecution.”). Statutes that “focus on the person regulated rather than the individuals protected”

do not display any indication of Congressional intent to create a private right. Gonzaga Univ.,
536 U.S. at 287. The criminal statutes cited by Dr. McGuire do not provide her any relief

individually or through § 1983. Thus, Dr. McGuire does not aver the violation of any statute

that would survive a motion to dismiss for failure to state a claim.

       B.      The Facts of the Amended Petition Do Not Suggest an Actionable Claim.

       Assuming the facts pleaded by Dr. McGuire as true, her amended petition describes the

following situation: Dr. McGuire noticed an error in Case.net concerning the parties in her

employment discrimination case. Court staff corrected the Change after only six days. Dr.
                                                  10
McGuire admitted during appellate oral argument that the official file containing her

employment discrimination case was not altered in any manner.

        Case.net is an electronic display of court information provided for the convenience of

litigants and the public. Case.net is not an official court record. Johnson v. McCullough, 306
S.W.3d 551, 559 n.4 (Mo. banc 2010). When viewing a record, Case.net displays a disclaimer in

the record’s header advising parties that “[t]his information is provided as a service and is not

considered an official record.” CASE.NET, https://www.courts.mo.gov/casenet (last visited Mar.

22, 2019); see also Case.net Public Inquiry, MISSOURI COURTS,

https://www.courts.mo.gov/page.jsp?id=98876 (last visited Mar. 22, 2019). Case.net has limited

usefulness and was created to streamline the filing and review processes for the convenience of

parties. See Johnson, 306 S.W.3d at 559 n.4. Because Case.net entries on their face are not

official court records, such entries do not have the force of law and cannot deprive the

complaining party of life, liberty, or property. Cf. Wolff v. Ward, 16 S.W. 161, 169 (Mo. 1891)

(finding a mere clerical error of not including a party in the caption of the petition did not

prohibit judgment against that party). Further, it is recognized that Case.net may contain

inaccurate and incomplete information. Johnson, 306 S.W.3d at 559 n.4. In order to obtain an

official record, parties must visit the court of record and review the case’s official file.

        Here, Dr. McGuire admits that the official file never reflected the Change, and no party

was formally dismissed from her case. The Change entered on Case.net was merely clerical and,

as such, was harmless. See id. After Edwards addressed the clerical mistake—merely six days

after Dr. McGuire discovered the error—Dr. McGuire’s issue was resolved. Dr. McGuire utterly

failed to plead any facts sufficient to support a legal cause of action under any laws known by

this Court; nor did Dr. McGuire claim Edwards’s actions in correcting the clerical error caused



                                                  11
her any recoverable damages. Dr. McGuire’s amended petition pleaded no viable claim for

relief. Dr. McGuire’s amended petition was similarly deficient as is her brief in this appeal. The

circuit court properly dismissed Dr. McGuire’s amended petition for failure to state a claim.

Even had Dr. McGuire’s appellate brief complied with Rule 84.04, we would deny Dr.

McGuire’s points on appeal. Dr. McGuire’s pursuit of profoundly meritless claims in both the

circuit court and this Court has resulted in a substantial waste of judicial resources.

                                             Conclusion

       The appeal is dismissed for failure to adhere to the requirements of Rule 84.04. The costs

of this appeal are assessed against Dr. McGuire.


                                               _____________________________________
                                               KURT S. ODENWALD, Presiding Judge

Gary M. Gaertner, Jr., J., concurs.
Colleen Dolan, J., concurs.




                                                 12